      Case 3:20-cv-00911-BAS-LL Document 6 Filed 07/16/20 PageID.15 Page 1 of 3



1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   MANUEL ANTHONY HENDERSON,                             Case No.: 20cv911-BAS-LL
12                                        Plaintiff,
                                                           ORDER GRANTING MOTION TO
13   v.                                                    PROCEED IN FORMA PAUPERIS
                                                           AND DISMISSING COMPLAINT
14   ANDREW SAUL, Commissioner of
                                                           WITHOUT PREJUDICE
     Social Security,
15
                                       Defendant.          [ECF No. 2]
16
17
18         On May 15, 2020, Plaintiff filed a motion for leave to proceed in forma pauperis.
19   ECF No. 2. In this action, Plaintiff is seeking review and reversal of the final decision of
20   the Commissioner of Social Security (“Commissioner”) that denied Plaintiff’s claim for
21   disability benefits and supplemental security income. ECF No. 1. All parties instituting any
22   civil action, suit, or proceeding in a district court of the United States, except an application
23   for writ of habeas corpus, must pay a filing fee of $400. See 28 U.S.C. § 1914(a). An action
24   may proceed despite a plaintiff’s failure to prepay the entire fee only if she is granted leave
25   to proceed in forma pauperis pursuant to 28 U.S.C. § 1915(a). See Rodriguez v. Cook,
26   169 F.3d 1176, 1177 (9th Cir. 1999). A federal court may authorize the commencement of
27   an action without the prepayment of fees if the party submits an affidavit, including a
28   ///

                                                       1
                                                                                        20cv911-BAS-LL
      Case 3:20-cv-00911-BAS-LL Document 6 Filed 07/16/20 PageID.16 Page 2 of 3



1    statement of assets, showing that she is unable to pay the required filing fee.
2    28 U.S.C. § 1915(a).
3          Here, Plaintiff submitted an affidavit indicating that his sole source of income is
4    from public assistance for $529 per month. ECF No. 2 at 2. Plaintiff avers that he is
5    unemployed and unable to work as a result of his physical disability. Id. at 5. Plaintiff’s
6    application states that his monthly expenses are $337 for rent and $192 for food.
7    Id. at 4–5. Plaintiff represents that he owns one asset—a car—worth $300. Id. at 3. Based
8    on the above, the Court concludes that Plaintiff’s application demonstrates he is unable to
9    pay the requisite fees and costs. Accordingly, the Court GRANTS Plaintiff’s motion to
10   proceed in forma pauperis.
11         The Court must screen every civil action brought pursuant to 28 U.S.C. § 1915(a)
12   and dismiss any case it finds “frivolous or malicious,” “fails to state a claim on which relief
13   may be granted,” or “seeks monetary relief against a defendant who is immune from such
14   relief.” 28 U.S.C. § 1915(e)(2); see also Calhoun v. Stahl, 254 F.3d 845, 845
15   (9th Cir. 2001) (“[T]he provisions of 28 U.S.C. § 1915(e)(2)(B) are not limited to
16   prisoners.”); Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc) (noting that
17   “section 1915(e) not only permits but requires a district court to dismiss an in forma
18   pauperis complaint that fails to state a claim”).
19         All complaints must contain a “short and plain statement of the claim showing that
20   the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not
21   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere
22   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
23   (citation omitted). In Social Security appeals, judges in this circuit have found that a
24   complaint challenging the denial of benefits must contain the following basic requirements
25   to satisfy the Court’s screening:
26         First, the plaintiff must establish that he has exhausted her administrative
           remedies pursuant to 42 U.S.C. § 405(g), and that the civil action was
27
           commenced within sixty days after notice of a final decision. Second, the
28         complaint must indicate the judicial district in which the plaintiff resides.

                                                     2
                                                                                       20cv911-BAS-LL
      Case 3:20-cv-00911-BAS-LL Document 6 Filed 07/16/20 PageID.17 Page 3 of 3



1          Third, the complaint must state the nature of the plaintiff's disability and when
           the plaintiff claims she became disabled. Fourth, the complaint must contain
2
           a plain, short, and concise statement identifying the nature of the plaintiff's
3          disagreement with the determination made by the Social Security
           Administration and show that the plaintiff is entitled to relief.
4
5    Montoya     v.   Colvin,   No.   216CV00454RFBNJK,          2016    WL     890922,    at   *2
6    (D. Nev. Mar. 8, 2016).
7          Here, Plaintiff appeals the Commissioner’s decision denying Plaintiff’s claim for
8    disability benefits and supplemental security income. ECF No. 1. However, Plaintiff fails
9    to state when he became disabled and the nature of his disability, stating only that Plaintiff
10   “is, and at all times relevant to this action, disabled as that term is defined in the Social
11   Security Act.” Id. at 2. As set forth above, this omission renders the complaint insufficient
12   to survive the sua sponte screening required by 28 U.S.C. § 1915(e)(2). See Montoya v.
13   Colvin, 2016 WL 890922, at *2. Accordingly, the Court DISMISSES WITHOUT
14   PREJUDICE Plaintiff’s complaint. Plaintiff MAY FILE an amended complaint on or
15   before August 17, 2020. Should Plaintiff fail to file an amended complaint within the time
16   provided, the Court may enter a final order dismissing this civil action with prejudice.
17         IT IS SO ORDERED.
18   Dated: July 15, 2020
19
20
21
22
23
24
25
26
27
28

                                                   3
                                                                                     20cv911-BAS-LL
